Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Anthony Cerrone, D.M.D., Date: May 3, 1995
Petitioner,
Docket No. C-95-009
-ve Decision No. CR373

The Inspector General.

DECISION

On August 12, 1994, the Inspector General (I.G.) notified
Petitioner that he was being excluded from participating
in the following programs: Medicare, Medicaid, Maternal
and Child Health Services Block Grant and Block Grants to
States for Social Services. The I.G. advised Petitioner
that she had determined that the exclusion was authorized
by section 1128(b)(4) of the Social Security Act (Act).
She informed Petitioner that the exclusion specifically
was based on Petitioner's surrender of his license to
provide health care in the State of New York while a
formal disciplinary proceeding was pending in that State
relating to Petitioner's professional competence,
professional performance, or financial integrity.
Petitioner was told that he would not be eligible to
apply for reinstatement to the programs until he obtained
a valid license to provide health care in New York.

Petitioner requested a hearing. In his request,
Petitioner did not deny that he had surrendered his New
York license to practice dentistry during the pendency of
formal disciplinary proceedings. Petitioner asserted
that the reasons he surrendered his license in New York
were expedience and convenience. He averred that the
reasons for his surrender did not involve his
professional competence, professional performance, or
financial integrity. However, Petitioner did not deny
that the proceedings in New York involved allegations
concerning his professional competence, professional
performance, or financial integrity.
2

Petitioner averred also that, since 1987, he had been
licensed to practice dentistry in the State of
Pennsylvania. Petitioner stated that the Pennsylvania
licensing authorities were fully aware of the New York
proceeding but had not placed any impediment, sanctions,
or restrictions on his license to practice dentistry in
Pennsylvania.

At a prehearing conference, Petitioner advised me that he
desired an in-person hearing. I concluded from
Petitioner's request for a hearing that there existed
disputed issues of material fact in this case. I
scheduled an in-person hearing.

However, shortly before the scheduled hearing date, the
I.G. moved to cancel the hearing on the ground that there
existed no issues which involved disputed material facts.
The I.G. asserted that, contrary to Petitioner's previous
assertion, the State of Pennsylvania had expressed an
intent to take action against Petitioner's license to
practice dentistry in Pennsylvania, based on the outcome
of the New York proceeding.

I postponed the in-person hearing in order to allow the
I.G. the opportunity to move for summary disposition of
the case. I advised the parties that I would reschedule
the in-person hearing if I decided that there existed
disputed material facts which could not be established
without a hearing.

The I.G. moved for summary disposition. Petitioner
opposed the motion. I have carefully considered the
facts alleged by the parties, their arguments, and the
law. I conclude that there exist no disputed material
facts in this case. I conclude also that the I.G. had
authority, pursuant to section 1128(b) (4)(B) of the Act,
to exclude Petitioner. Finally, I conclude that, under
the regulations which govern exclusions imposed under
section 1128(b) (4) of the Act, the exclusion in this case
must remain in effect until Petitioner obtains a valid
license to practice health care in the State of New York.
Therefore, I sustain the exclusion imposed against
Petitioner by the I.G.

I. Issues, findings of fact, and conclusions of law

There are two issues in this case. The first issue is
whether the I.G. had authority to exclude Petitioner
under section 1128(b) (4) of the Act. The second issue is
whether the length of the exclusion -- coterminous with
the term of the surrender of Petitioner's license to
practice dentistry in New York -- is reasonable.
3

In concluding that the I.G. had authority to exclude
Petitioner and that the length of the exclusion is
reasonable, I make the following findings of fact and
conclusions of law. After each finding or conclusion, I
state the page or pages of this decision at which I
discuss the finding or conclusion in detail.

1. Petitioner surrendered his license to practice
dentistry in New York during the pendency of formal
disciplinary proceedings which concerned his professional
competence or performance. Pages 5 - 8.

2. The I.G. was authorized to exclude Petitioner
pursuant to section 1128(b)(4)(B) of the Act. Pages 3 -
9.

3. Petitioner has not offered evidence to support
his contention that the State of Pennsylvania was fully
informed of the New York proceedings, but decided to take
no action against Petitioner's license to practice
dentistry in Pennsylvania. Pages 8 - 9.

4. The exclusion which the I.G. imposed against
Petitioner is reasonable. Pages 3 - 9.

II. Analysis of the la’ nd_facts

A. Analysis of the law

The I.G. excluded Petitioner pursuant to section
1128(b)(4) of the Act. This section authorizes the
Secretary (or her delegate, the I.G.) to exclude an
individual or entity:

(A) whose license to provide health care has
been revoked or suspended by any State
licensing authority, or who otherwise lost such
a license or the right to apply for or renew
such a license, for reasons bearing on the
individual's or entity's professional
competence, professional performance, or
financial integrity, or

(B) who surrendered such a license while a
formal disciplinary proceeding was pending
before such an authority and the proceeding
concerned the individual's or entity's
professional competence, professional
performance, or financial integrity.
4

The Secretary has published a regulation which governs
the length of exclusions which are imposed pursuant to
section 1128(b)(4) of the Act. 42 C.F.R. § 1001.501.
This regulation provides, generally, that an exclusion
imposed pursuant to section 1128(b)(4) will be for the
same length of time as the State revocation, suspension,
surrender or other loss of a license to provide health
care which is the basis for the exclusion. 42 C.F.R. §
1001.501(b) (1). However, the regulation states an
exception permitting an exclusion to be for less than a
coterminous period. Under 42 C.F.R. § 1001.501(c)(1), an
exclusion may be for less than a coterminous period if,
prior to the date of the I.G.'s notice of exclusion to
the excluded individual or entity:

the licensing authority of a State (other than
the one in which the individual's or entity's
license had been revoked, suspended,
surrendered or otherwise lost), being fully
apprised of all of the circumstances
surrounding the prior action of the licensing
board of the first State, grants the individual
or entity a license or takes no significant
adverse action as to a currently held license,

Neither the Act nor the regulations which govern
exclusions imposed pursuant to section 1128 of the Act
allocate the burden of persuasion on the issues of
whether an exclusion is authorized or whether the length
of an exclusion is reasonable. Instead, the regulations
which govern a hearing in an exclusion case under section
1128 provide that the administrative law judge shall have
the authority to allocate the burden of persuasion as is
appropriate. 42 C.F.R. § 1005.15(c).

Generally, administrative law judges allocate to the I.G.
the burden of proving both that an exclusion is
authorized and that the length of an exclusion is
reasonable. However, the burden usually shifts to a
petitioner where a petitioner advocates an affirmative
exception to a general rule governing the length of an
exclusion. The guiding principle is that the party which
is most likely to be in possession of evidence which
would establish a contested fact bears the burden of
persuasion as to that fact.

In this case, the I.G. has the burden of proving that an
exclusion is authorized under section 1128(b) (4) of the
Act. Although the I.G. has also the burden of proving
the exclusion is reasonable, that burden will be met in
this case by proving that the authority exists to exclude
5

Petitioner. No additional evidence is required here to
establish a prima facie case that the coterminous
exclusion imposed by the I.G. is reasonable. This is
because, assuming that the I.G. proves she was authorized
to exclude Petitioner, a coterminous exclusion is
presumed to be reasonable. 42 C.F.R. § 1001.501(b) (1).

The existence of this presumption arguably imposes a
lesser burden on the I.G. in a case involving section
1128(b) (4) of the Act than in a case involving other
subsections of section 1128. In some cases involving
other subsections of section 1128 of the Act, the I.G.'s
burden of proving that an exclusion is reasonable might
consist of proving that the petitioner is so
untrustworthy as to necessitate the exclusion that has
been imposed.

Petitioner has the burden of proving any affirmative
argument he offers to rebut the presumption of
reasonableness contained in 42 C.F.R. § 1001.501(b) (1).
In this case, Petitioner's burden of proof consists of
establishing that, prior to the date of the I.G.'s notice
of exclusion, the State of Pennsylvania, being fully
apprised of the events that transpired in New York,
decided not to take action with respect to Petitioner's
license to practice dentistry in Pennsylvania. Imposing
this burden on Petitioner is reasonable, because
Petitioner is the party most likely to be in possession
of evidence concerning the reaction of Pennsylvania
authorities to the events in New York.!

B. Analysis of the evidence

Summary disposition sustaining Petitioner's exclusion is
appropriate. There exists no reason for me to conduct an
in-person hearing. The undisputed material facts of this
case establish that the I.G. was authorized to exclude
Petitioner for a period which is coterminous with the
term of his license surrender in New York. Petitioner
surrendered his license to practice dentistry in New York
during the pendency of formal disciplinary proceedings
concerning that license. These proceedings concerned
Petitioner's professional competence or performance.

' Of course, Petitioner assumes this burden only
if the I.G. proves the elements of her case. Petitioner
is not obligated to allege or prove an affirmative basis
for a less-than coterminous exclusion unless the I.G. can
prove that there is a basis for imposing such an
exclusion.
6

Petitioner has not offered any evidence which woulda
support the contention, made in his hearing request,
that, prior to the date of the I.G.'s exclusion notice,
the licensing authority in Pennsylvania, being fully
apprised of the circumstances surrounding the surrender
of Petitioner's license in New York, decided to take no
action with respect to Petitioner's Pennsylvania license
to practice dentistry. Indeed, evidence offered by the
I.G. suggests the opposite to be true.

The undisputed material facts of this case are as
follows. On November 30, 1992, the New York State
Education Department, Office of Professional Discipline,
State Board for Dentistry (New York licensing authority)
issued a statement of charges against Petitioner. I.G.
Ex. 1.? The statement of charges alleged five
specifications of professional misconduct, consisting of
negligence, incompetence, gross negligence, gross
incompetence, and unprofessional record keeping. I.G.
Ex. 1 at 1 - 4. On December 3, 1993, Petitioner executed

2? On three occasions, the I.G. offered exhibits
to support her positions in this case. On January 25,
1995, the I.G. submitted exhibits, which she designated
as I.G. Ex. 1 and 2, to support her motion to cancel the
in-person hearing. On January 27, 1995, the I.G.
submitted I.G. Ex. 1 - 7 as her prehearing exchange of
exhibits. On March 6, 1995, the I.G. submitted four
exhibits, which she designated I.G. Ex. 1 - 4, in
connection with her motion for summary disposition. Many
of the exhibits in one or more of the three submissions
appear to be identical to exhibits offered by the I.G. in
her other submissions. Because of the obvious confusion
which results from submitting more than one set of
exhibits bearing the same exhibit numbers, I directed the
I.G. to advise me and Petitioner which of the exhibits
she was relying on to support her motion for summary
disposition. By letter dated April 18, 1995, the I.G.
advised me and Petitioner that she intended to rely on
I.G. Ex. 1 - 7 which she had submitted as part of her
prehearing exchange. Petitioner has not objected to the
authenticity or contents of any of these exhibits, and I
hereby admit them into evidence. I do not admit the
exhibits which the I.G. submitted at other times.

I note, however, that in a motion for summary
disposition, it is not, strictly speaking, necessary to
admit exhibits into evidence. Indeed a party need not
offer exhibits to support that party's allegations of
material fact, so long as those allegations are not
disputed.
7

an application to surrender his New York license to
practice dentistry. I.G. Ex. 2. In this application,
Petitioner acknowledged the pendency of a formal
disciplinary proceeding concerning his license to
practice dentistry in New York. Id. at 1- 2. He stated
that he was applying for permission to surrender his
license on the ground that he did not contest the charges
pending against him in New york. Id. On March 18, 1994,
the New York licensing authority accepted Petitioner's
offer to surrender his license. I.G. Ex. 3.

Petitioner asserts that he surrendered his New York
license for reasons of expediency. He asserts also that
his reasons for surrendering that license did not
constitute an acknowledgement by him that the charges
that were pending in New York were true. Petitioner
asserts further that the facts which underlie the charges
made against him in New York do not substantiate those
charges. Finally, Petitioner denies generally that the
I.G. has established facts which authorize the exclusion
or which establish the exclusion to be reasonable.

None of Petitioner's assertions refute the material facts
alleged by the I.G. What has not been contested by
Petitioner is that: (1) formal disciplinary proceedings
were instituted in New York concerning Petitioner's
license to practice dentistry in that State;‘(2) these
proceedings concerned Petitioner's professional
competence and performance; and (3) Petitioner
surrendered his license during the pendency of these
proceedings. Those uncontested facts comprise the
necessary elements of the I.G.'s case, both as to the
I.G.'s authority to exclude Petitioner and as to the
reasonableness of the exclusion.

Petitioner's general denial of the facts is only that.
He has not raised any facts which call into question the
veracity of the I.G.'s assertions.

I accept, for purposes of this decision, that Petitioner
surrendered his license for reasons of expediency. It is
apparent also from the exhibits produced by the I.G.
that, in surrendering his license, Petitioner did not
admit that the charges made against him in New York were
true. See I.G. Ex. 2 - 3. However, under section
1128(b) (4) (B), it is unnecessary for the I.G. to prove
that an individual or entity admits to the truth of the
charges made in a disciplinary proceeding, or that the
charges are true, in order to establish a basis for an
exclusion. The I.G. is authorized to exclude a party
under section 1128(b)(4)(B) where the party surrenders
his or her license to provide health care during the
8

pendency of formal disciplinary proceedings that concern
that party's professional competence, professional
performance, or financial integrity.

Petitioner has not offered any facts to support his
contention that the State of Pennsylvania decided not to
take action against his license to practice dentistry in
Pennsylvania, after being fully apprised of the
proceeding against Petitioner in New York. As I hold
above, Petitioner has the burden of persuasion on this
issue. His failure to allege material facts to support
his contention is, in and of itself, sufficient for me to
conclude that there are no material facts which
Petitioner might prove. However, there exists also
evidence which suggests that Petitioner's contention is
not correct.

On June 6, 1994, the Chief Prosecutor of the Commonwealth
of Pennsylvania Bureau of Professional and Occupational
Affairs (Pennsylvania licensing authority) advised
Petitioner that the Pennsylvania licensing authority
would take action concerning Petitioner's Pennsylvania
license, based on the New York charges, should Petitioner
return to practice dentistry in Pennsylvania. I.G. Ex.

The date of this letter predates the I.G.'s August 12,
1994 exclusion notice to Petitioner. It refutes
Petitioner's assertion that, prior to the date of the
I.G.'s exclusion notice, the State of Pennsylvania, being
fully apprised of the New York proceeding, decided to
take no action with respect to Petitioner's Pennsylvania
license.

On December 30, 1994, the Pennsylvania licensing
authority sent Petitioner notice that a formal
disciplinary action had been filed against him. I.G. Ex.
7. An accompanying order to show cause asserts that,
based on the charges made against Petitioner in New York,
Petitioner had violated Pennsylvania laws governing the
practice of dentistry. Id. at 2 - 5.

3 on June 28, 1994, Petitioner responded to this
notification. I.G. Ex. 6. The fact that Petitioner
responded indicates that he was aware that the
Pennsylvania licensing authority was contemplating taking
action with respect to his Pennsylvania license. Id.
9

These exhibits establish that, contrary to Petitioner's
assertion, the Pennsylvania licensing authority expressed
an intent to take action concerning Petitioner's
Pennsylvania license, based on the New York charges.

They rebut squarely Petitioner's argument that the facts
in this case would establish that an exception exists
under 42 C.F.R. § 1001.501(c)(1) to the presumption
contained in 42 C.F.R. § 1001.501(b) (1) that the
coterminous exclusion imposed by the I.G. is reasonable.

III. Conclusion

I conclude that the undisputed material facts of this
case establish that the I.G. was authorized to exclude
Petitioner under section 1128(b) (4) of the Act, and that
the exclusion imposed by the I.G. is reasonable.
Petitioner has not offered any evidence to either rebut
the facts asserted by the I.G. or to establish that the
exclusion is not reasonable. Therefore, I enter summary
disposition sustaining the I.G.'s exclusion
determination.

/s/

Steven T. Kessel
Administrative Law Judge
